PER Curiam.
According to the testimony of police officers, the appellant was seen accepting slips of paper and currency on the street from various persons and one of them was heard to say to him: “Give me 106 for a quarter.” He was seen going in and out of 2003 East Fayette Street. The officers obtained a search warrant and were admitted by the appellant to a second floor apartment to which the appellant had a key. There they found a number of lottery tickets and other paraphernalia. The tenant of the apartment testified that he had given a key to Warren and permitted him to use the apartment, but denied any knowledge of the lottery.
We think the evidence was clearly sufficient to support the finding of the trial court that the appellant was guilty of selling lottery tickets.

Judgment affirmed.